Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites "such that a the attachment" in line 4. There appears to be grammatical error.  
Claim 5 recites "requires the least force to release of the panic-releasable attachments" in lines 7-8. There appears to be grammatical error.  
Claims 10 and 12 recite the limitation "the receiving plate" whereas claim 5, from which claims 10 and 12 depend, recite the limitation "the receiver plate". For consistency, Applicant is required to use only one of “receiving” and “receiver”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation " and releasably and panic-releasably securable around an equine limb". As written, the limitation follows a comma and description and parts of “an equine boot”. Thus, it is unclear if the releasably and panic-releasably securable around an equine limb refers to the equine boot or the system as a whole.
Claim 5 recites the limitation "the interface plate and the placement plate are each provided with an attachment mechanism". It is unclear if the attachment mechanism is the same or a different structure than the at least one first connector of the interface plate of claim 1.
There appears to be a grammatical error in claim 5, line 4, "such that a the attachment". Further there is insufficient antecedent basis for "the attachment" in the claim.
Claim 5 recites the limitation "the panic-releasable attachment" in line 6 and "the panic-releasable attachments" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the receiver plate" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the attachment between the receiver plate and the limb-placement region" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "any other of the panic-releasable attachments" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper material". There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the shoe". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected as being dependent from a rejected claim.
Claim 9 recites the limitation "the lowermost stratum". There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 recite the limitation "the components" in line 1. There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation "the connection of the placement plate to the receiving plate" in line 2 and the limitation "the connection of the placement plate to the interface plate" in lines 4-5. There is insufficient antecedent basis for “the connection”, “the placement plate” and “the receiving plate” in the claim.
Claim 12 recites the limitation "the receiving plate" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "(including electromagnetic force, of a suitable magnetic component". There appears to be an unnecessary comma in the claim. It is unclear what constitutes “suitable”.   
Claim 13 recites the limitation "1) The releasable attachment of the boot onto the equine; 2) The attachment of the boot to the interface plate" in lines 2-3. It is unclear whether the Applicant intends to include the equine and the equine boot as part of the claimed invention. Claim 1 fails to positively claim an equine or an equine boot.
Claim 13 recites the limitation "the placement plate" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the receiving plate" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the imaging apparatus/limb-placement region" in line 6. There is insufficient antecedent basis for "the limb-placement region" in the claim. Further, it is unclear whether the imaging apparatus is the same or a separate structure than the limb-placement region.
Claim 14 recites the limitation "all of the attachments" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the panic-releasable attachments" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the placement plate" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "2) The releasable attachment of the boot onto the equine; 3) The attachment of the interface plate to the boot " in lines 4-5 It is unclear whether the Applicant intends to include the equine and the equine boot as part of the claimed invention. Claim 1 fails to positively claim an equine or an equine boot.
Claim 15 recites the limitation "the receiving plate" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "wherein the panic-releasable attachments release in the following order" in lines 1-2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yorkston et al. (WO 2015054466 A).
For claim 1, Yorkston et al. discloses a system for use in positioning and restraining an equine hoof during imaging (as discussed in the abstract), comprising an interface plate (Fig. 14: 1402) with at least one first connector (Fig. 14: 1410) which enables the interface plate to be releasably and panic-releasably connected to an imaging apparatus (Fig. 14: wearable block 1416) in a desired and reconfigurable position (as discussed in [0055]); and further comprising at least one second connector (Fig. 14: clip-on clamp-type flexibility of the “shoe” 1402) to attach the interface plate (Fig. 14: 1402) to an equine boot.
For claim 3, Yorkston et al. discloses a system for use in positioning and restraining an equine hoof during imaging (as discussed in the abstract), comprising a placement plate (Fig. 14: 1416) with at least one first connector (Fig. 14: 1410) which enables an equine boot to be releasably and panic-releasably connected to the placement plate in a desired and reconfigurable position (as discussed in [0055]); and further comprising at least one second connector (Fig. 14: 1410 of clip-on 1402) to attach the placement plate (Fig. 14: 1416) to a limb placement region (Fig. 14: within clip-on 1402) for use with an imaging apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yorkston et al. as above.
For claim 2, Yorkston et al. discloses the invention of claim 1 substantially as claimed, but fails to specifically show wherein: (a) the first connector is a hook or loop material embedded in the interface plate and with hooks or loops facing outwards, and (b) the second connector is polymer rivets. Yorkston et al. teaches the first connector is magnetic coupling embedded in the interface plate (as discussed in [0055]) and facing outwards (Fig. 114: 1410) and the second connector is clamp type coupling (Fig. 14: 1402). However, it would have been obvious to one having ordinary skill in the art to have modified the system of Yorkston et al. to include a hook or loop material and polymer rivets for the advantage of providing means to enable a quick release connection of the interface plate to an equine boot and an imaging apparatus, since a simple substitution of one known fastening element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 14, Yorkston et al. discloses the invention of claim 1 substantially as claimed, but fails to specifically show wherein all of the attachments are releasable either by nuts, or bolts or hook-and-loop fasteners. Yorkston et al. teaches magnetic coupling (Fig. 14: 1410) of the parts of the system (as discussed in [0055]).  However, it would have been obvious to one having ordinary skill in the art to have modified the system of Yorkston et al. to include nuts, or bolts or hook-and-loop fasteners for the advantage of providing means to enable a quick release connection of the interface plate to an equine boot and an imaging apparatus, since a simple substitution of one known fastening element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards (U.S. Patent No. 6,443,231) shows a device for elevating an equine hoof with multiple layers of risers connected by fasteners; Osha et al. (U.S. Patent Application Publication No. 2003/0070403) shows a comfort management system for equine with a hoof device comprising mating devices for detachable soles; Ruetenik (U.S. Patent Application Publication No. 2014/0033661), (U.S. Patent No. 8,656,691), and (U.S. Patent No. 10,375,946) show equine orthotic pad and method comprising hook and loop fastener system embedded in the bottom of the pad, where the pad is designed and positioned to mate with a matching hook and loop fastener on the top side of a boot; Yorkston et al. (U.S. Patent No. 10,136,871) shows imaging devices and foot restraints for a hoof for positioning during imaging; Ray et al. (U.S. Patent No. 10,136,870) shows imaging devices and wearable foot restraints for positioning during imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643